In an action, inter alia, to recover damages for personal injuries, etc., the defendant PJC Sanitation Service, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Johnson, J), dated August 12, 2004, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it on the ground that the plaintiff Lorenzo Tugman did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The scar on the injured plaintiff’s neck, as depicted in photographs in the record, raised a triable issue of fact as to whether he incurred a “significant disfigurement” as defined by Insurance Law § 5102 (d) (see Hemmes v Twedt, 180 AD2d 925, 926 [1992]). Consequently, the appellant’s motion for summary judgment was properly denied. Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.